Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an electrode sheet manufacturing device that manufactures an electrode sheet in which an electrode mixture layer containing an electrode active material and a binder is provided on a surface of a current collecting foil, the device comprising: a gravure roll that has an uneven-shaped outer peripheral surface and rotates; and a backup roll that rotates while facing the gravure roll through a gap from the gravure roll, the backup roll allowing the current collecting foil to pass through the gap so that the backup roll conveys the current collecting foil, in which, in a state where an electric potential difference is generated between the gravure roll and the current collecting foil conveyed by the backup roll, powder mixture made as powder of the electrode active material and powder of a binder are mixed without a solvent is continuously fed into a depressed portion of the outer peripheral surface of the gravure roll, an electric potential is thus generated between the powder mixture fed into the depressed portion of the gravure roll and the current collecting foil, the powder mixture is moved onto the surface of the current collecting foil from the gravure roll due to electrostatic force acting between the powder mixture and the current collecting foil, and the powder mixture is continuously arranged on the surface of the current collecting foil conveyed by the backup roll, wherein the powder mixture is continuously fed into the depressed portion of the gravure roll in a state where circumferential speed of the gravure roll is set to be higher than circumferential speed of the backup roll.
The closest prior art (Taylor-Brown et al 4,060,648) discloses an apparatus for coating particles (8) from a drum (4) onto a web (19) wherein a backup roller (1) feeds the web past the drum such that the electrically charged particles are transferred from the drum onto the web electrostatically.  The reference does not disclose that the drum has a gravure surface as the upstream roller (13) is a gravure roller that supplies a tackifying agent to the web before being coated with the electrostatic particles.  The reference also does not disclose that the drum is rotated faster than the backup roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/11/2021